Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the users".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140199672 A1 by Davidson (“Davidson”), in view of PGPUB US 20150257682 A1 by Hansen (“Hansen”), , further in view of PGPUB US 20180093121 A1 by Matsuura et al (“Matsuura”), further in view of PGPUB US 20160193500 A1 by Webster et al (“Webster”).
In regard to Claim 25, Davidson teaches a smart yoga pants system, comprising:
a [computer] having a processor and having a yoga pose application (YPA) operational thereon;
(see, e.g., Figure 2, selection 11 in regard to “computer having a processor”; see, e.g., Figure 2, selection 26 in regard to “YPA”);


a plurality of location sensors comprising at least:
a first location sensor arranged on a first portion of each respective pant leg proximate a first joint; and
a second location sensor arranged on a second portion of each respective pant leg proximate a second joint;
(see, e.g., Figure 3, selections 15);
a plurality of haptic feedback actuators (HFA), at least one of the HFAs arranged at or proximate each of the portions of the yoga pants where a location sensor is provided, each configured to provide haptic feedback;
(see, e.g., Figure 12, selection 80);
a communications circuit configured to communicate information between at least the processing unit and the YPA, including location sensor information from each of the plurality of location sensors;
(see, e.g., paragraph 56);
wherein:


display a plurality of [exercises];
receive selection of [an exercise] from an individual;
(see, e.g., paragraph 46);
monitor and receive information from each location sensor on the location in space of each location sensor;
(see, e.g., paragraph 56);
activate one or more respective HFAs upon the location of an associated sensor being improper;
(see, e.g., paragraph 54);
each location sensor is configured to provide space location information of the location of the respective location of the body of the wearer;
(see, e.g., paragraph 37);
each HFA is configured to provide haptic feedback to the wearer at or proximate each respective location sensor upon a respective location sensor being located in an improper position for a selected yoga pose;
(see, e.g., paragraph 54);


displays instructions via the [computer] to the users on how/where to position at least each leg [for each exercise];
(see, e.g., paragraphs 9, 43, and 51 regarding generating a report displaying the correct/incorrect body position for an exercise);
activates the at least one HFA for an associated location sensor if the associated location sensor is in an improper position for the [exercise]; and
(see, e.g., paragraph 54);
upon the associated respective location sensor being in a proper location for the [exercise], via movement of a corresponding joint of a respective leg to a proper position, haptic feedback is discontinued for the associated respective location sensor.
(see, e.g., paragraph 54, “When the robotic actuator 80, 82 activates, it imparts forcible movement to garment 13 or inhibits movement of garment 13 to trainee movement corresponding to trainer reference movement path of trainer model 20.”)
Furthermore, while Davidson teaches employing a computer it may not teach that computer being embodied as a smartphone, however, Hansen teaches this feature.  See, e.g., Figure 6D, selection 802.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the computer as otherwise taught by Davidson as a smartphone as taught by Hansen, in order to make it easier to carry and interact with.

	Furthermore, to the extent that the otherwise cited prior art may fail to teach “yoga pants”, however, Matsuura teaches this feature.  See, e.g., paragraph 29
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have embodied the garment otherwise taught by Davidson as the yoga pants taught by Matsuura, in order to provide feedback to a user performing an activity that primarily employed the legs only.
Furthermore, while Davidson teaches the device being employed for a variety of exercises it may not teach it being used for yoga poses, however, in an analogous reference Webster teaches such functionality (see, e.g., paragraphs 37, 39-40, and 98);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the device as taught by Davidson to teach yoga postures as taught by Webster, in order to improve the user’s ability to do yoga.

In regard to Claim 26, Davidson teaches this feature.  See, e.g., paragraph 55.
In regard to Claim 27, Matsuura teaches this feature.  See, e.g., paragraph 52.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the battery pack taught by Matsuura to the garment otherwise taught by Davidson, in order to provide onboard power to the components.

In regard to Claim 28, Davidson teaches this feature.  See, e.g., paragraph 62, “increased, decreased, or maintained at the same level.”
In regard to Claim 32, Davidson teaches this feature.  See, e.g., paragraph 51.
In regard to Claim 34, Davidson teaches this feature.  See, e.g., paragraphs 16, 41, 45, and paragraph 62, “the trainer can feel the erroneous movements made by the trainee and, in response, exaggerate corrective movements so that the trainee will get a stronger sense through the trainee's corrective movement garment of how the trainee's movements need to be corrected.”
In regard to Claim 35, Davidson teaches this feature.  See, e.g., Figure 3, selections 15.



Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Hansen, further in view of Matsuura, further in view of Webster, further in view of PGPUB US 20150147733 A1 by Younger (“Younger”).
In regard to Claims 29-31, Davidson teaches employing models that characterize body movements through space using sensor data but it may not otherwise teach the claimed limitations.  Younger, however, teaches employing the distance between combinations of sensors as a way to characterize movement (see, e.g., paragraph 23).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality of Younger to the method otherwise taught by Davidson, in terms of employing the distance between combinations sensors as part of evaluating the trainee’s and trainer’s movement paths, in order to provide better training.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Hansen, further in view of Matsuura, further in view of Webster, further in view of PGPUB US 20120268592 A1 by Aragones et al (“Aragones”).
In regard to Claim 33, Aragones teaches this feature.  See, e.g., paragraph 54.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added time stamping of the sensor data as taught by Aragones to the garment otherwise taught by Davidson, in order to better compare the captured sensor data.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715